Carmen REOGAS, Wanda Gibson, Karen Howard, Plaintiffs-Appellants,

                                                      v.

                        Jimmy GRAY, Monarch Tile, Inc., Defendants-Appellees.

                                                No. 96-6767.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               Aug. 26, 1999.

Appeal from the United States District Court for the Northern District of Alabama (No. CV 94-B-2216-NW);
Sharon Lovelace Blackburn, Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.

Before DUBINA, Circuit Judge, and HILL and GIBSON*, Senior Circuit Judges.

        PER CURIAM:

        The judgment of this court, an unpublished affirmance dated January 6, 1998, having been vacated

by the Supreme Court, Reogas v. Gray, --- U.S. ----, 119 S. Ct. 2363, --- L.Ed.2d ---- (1999), and the premises

considered,

        IT IS ORDERED that the judgment of the district court is VACATED and the case is REMANDED

to that court for further consideration in light of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct.
2275, 141 L. Ed. 2d 662 (1998) and 11 U.S.C. Section 362.




   *
    Honorable John R. Gibson, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation.